       Case 1:19-cv-08345-MKV-DCF Document 53 Filed 06/17/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                      SOUTHTERN DISTRICT OF NEW YORK
______________________________
SAMANTHA SIVA KUMARAN,              )
                   et al            )    Case No: 1:19-CV-08345–MKV-DCF
                   Plaintiffs,      )    Judge: Hon Mary Kay Vyskocil
                                    )    Magistrate Judge: Debra C. Freeman
                                    )
            -against-               )     PLAINTIFF’S MOTION TO EXCEED
                                    )    PAGE LIMIT FOR MEMORANDUM
NORTHLAND ENERGY TRADING, LLC )          OF LAW TO SHOW GOOD CAUSE
                   Et al            )    FOR TRADE SECRETS 18 USC 1835

                  Defendants,                 )
______________________________


        PLAINTIFFS MOTION FOR LEAVE TO FILE MEMORANDUM OF LAW

                                   EXCEEDING PAGE LIMIT



        Pursuant to Local Rule 7.1, Plaintiff Kumaran, Pro-Se, as the sole owner of the trade

secrets, software and trading strategies at dispute in this action respectfully moves for leave to

exceed the page limit for a memorandum in support of her motion of Protective Order to protect

trade secrets under 18 USC 1835 and motion to show irreparable harm. As grounds for this motion,

the Plaintiff states:

1.      Plaintiff filed an initial proposed form of Protective Order at this Court on March 6, 2020.
Because it was filed quickly anticipating a same-day filing of Defendants’ Motion to Dismiss

Plaintiff had not attached a Memorandum of Law, which properly itemizes the arguments for good

cause showing that are needed to protect Trade Secrets.

2.      Various Covid 19 extensions have delayed resolution of the Protective Order Motion and

the conference. Further the Court ordered the parties to meet and confer which they have done on

June 4. 2020. At the meet and confer, Defendants maintained an unreasonable and extreme

position that they Defendants had “no confidential information at this time” and that they did not

intend to protect trade secrets.
      Case 1:19-cv-08345-MKV-DCF Document 53 Filed 06/17/20 Page 2 of 6

Page 2


3.       Defendants also seek to not abide by the Settlement and other agreements to protect trade
secrets in the contracts made before this Court and arguing that (i) such agreements are invalid in

Federal Court (ii) Trade Secrets do not rise to the level of protection under Federal Law and (iii)

SDNY Model Orders do not protect trade secrets. Therefore this motion is extremely important in

the Court’s consideration of the Protective Order, and the facilitation of expedited discovery.

4.       The FAC alleges that Larkin and Kumaran are direct competitors as CTA’s and Defendants

have in their possession commercially sensitive information, including non-public information

about Plaintiff’s affiliates – a competitors – that the FAC makes clear they intend to use as leverage

which, if not resolve properly could result in improper dissemination.

5.       Plaintiff was left little time by Defendants’ own last minute conduct, having had a draft

Protective Order for over six months – and yet intentionally waited till two days before the

conference to include pages and pages of redline and undiscussed changes – none of which suitable

or workable and designed to be ineffective for the protection of Plaintiff’s property.

6.       Plaintiff suspects that Defendants waited to the last minute to provide their full comments,

to as to deny Plaintiff sufficient time to support its motion of good cause, and hence this is also

why the memorandum is needed.

7.       Because Defendants have maintained an unreasonable and extreme position that they do

not wish to recognize any trade secrets, despite their express acknowledgements and agreements

to define the including those routinely protected under FRCP 26(c)(7) and shown no good cause

to protect any highly sensitive commercially sensitive trade secrets, such as in any form, - this

motion is crucially important.

8.       Defendants have also implied to make constant reference to confidential and commercially

sensitive information, which they have in their possession related to their competitors.

9.       The parties appear extremely unlikely to reach a resolution for a Stipulated Protective

Order and irreparable harm will occur to Plaintiff if this motion is not granted and fairly

adjudicated.
      Case 1:19-cv-08345-MKV-DCF Document 53 Filed 06/17/20 Page 3 of 6

Page 3


10.      Plaintiff is required to show good cause and support her reasons, which have been
comprehensively done this motion was done carefully and extensively given the pending threats

of publication. Because Plaintiff is Pro-Se, and because of extremely short time frame Defendants

supplied (less than two days) to supply their changes, this motion and memorandum were

necessary to be filed before the Court’s conference tomorrow on June 18, 2020.

11.      Therefore the issues supporting this motion are extremely important to ensure that

Plaintiff’s rights for good cause and support are properly adjudicated.

12.      Publication of Plaintiff’s trade secrets and other commercially sensitive information would

cause irreparable harm and therefore this motion is critical to the economic injury, substance of

this action and competitive advantage of Plaintiff.

13.      The requested leave for pages is necessary and important to this Court's ability to receive

a full discussion of the issues presented, in short notice, and to support is need for redaction under

18 USC 1835 and was left only two days to prepare the document and tomorrow’s deadline.

14.      Through an analysis of facts and law, Plaintiffs' Memorandum addresses the many complex

issues raised in Defendant’s ongoing attempts to distributed Plaintiff’s property to competitors,

and refer to them in pleadings.

15.      Plaintiffs' memorandum addresses complex issues through an analysis both regulatory laws

and case law. Plaintiffs' research in this regard has been thorough and extensive to afford it a full

right to show good cause.

16.      For example, the brief summarizes the specific reasons of competitive harm, economic

injury, and narrow nature of trade secrets being identified and how Plaintiff could be harmed as a

CTA, CPO, hedge fund and software developer if this material is publicly released. This discussion

sets the necessary context for the legal arguments that follow.

17.      Given the numerous issues to be addressed, the Plaintiff respectfully submits that this

memorandum will assist the Court in resolving an extremely significant motion for a Protective

Order in this crucial decision related to protections owed to Plaintiff under the Defend Trade
       Case 1:19-cv-08345-MKV-DCF Document 53 Filed 06/17/20 Page 4 of 6

Page 4


Secrets Act. 18 USC 1831 el seq. In turn this will reduce burden on the Court in the long run and
help streamline the case.

18.       While the Plaintiff – given the extremely short time frame – has made every effort to

condense and streamline the arguments in support of the Protective Order, Plaintiff respectfully

submit that a longer memorandum is necessary to fully set out the bases for good cause.

19.       In order for this Court to receive a complete presentation and analysis of the issues raised

and the critical issue in ownership of trade secrets and good cause, and the property, an extended

discussion is required.

20.       Plaintiff is also Pro-Se and pleading standards may, at the discretion of the Court be

relaxed, so as not to prejudice its rights. Plaintiff has not sought this relief in prior motions, but

this particular memorandum requires detailed discussion of issues that go to the heart of this

litigation.

21.       Rendering an unfavorable decision on this issue alone would have deciding impact on the

case – for example in wrongful dissemination to direct competitors such as other CTA’s or Hedge

funds, or by virtue of publication in pleadings to a widespread audience which would be

irreparable.

22.       For these foregoing reasons, and the irreparable harm that would be caused if not

adjudicated fairly, Plaintiffs' respectfully requests its motion to exceed page count for this

particular motion of trade secret protection be granted. A proposed Order granting this relief is

attached hereto as Exhibit.

Respectfully submitted,

//SSK//

Samantha S Kumaran
     Case 1:19-cv-08345-MKV-DCF Document 53 Filed 06/17/20 Page 5 of 6

Page 5




                  EXHIBIT A
      Case 1:19-cv-08345-MKV-DCF Document 53 Filed 06/17/20 Page 6 of 6

Page 6


                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHTERN DISTRICT OF NEW YORK


______________________________
SAMANTHA SIVA KUMARAN,         )
                  et al        )                  Case No: 1:19-CV-08345–MKV-DCF
                  Plaintiffs,  )                  Judge: Hon Mary Kay Vyskocil
                               )                  Magistrate Judge: Debra C. Freeman
                               )
            -against-          )
                               )
NORTHLAND ENERGY TRADING, LLC )
                   Et al       )
                   Defendants, )
______________________________


                                          ORDER



Having considered Plaintiffs' Motion for Leave to File Memorandum in Excess of Page Limit for

Protective Order, and for good cause shown,



IT IS HEREBY ORDERED that Plaintiff ais granted leave to exceed the page limits for the

Memorandum of Law for the Protective Order imposed by Local Rule 7 .1 in their showing of

good cause to protect trade secrets.




           So Ordered this day _______ of June, 2020
